Citation Nr: 0522158	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  99-15 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right lung mass and 
left kidney removal, claimed as a result of tobacco use.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from March 1972 to March 1974.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 1998 rating action that denied service 
connection for a right lung mass and left kidney removal, 
claimed as a result of tobacco use.  The veteran filed a 
Notice of Disagreement in November 1998, and the RO issued a 
Statement of the Case (SOC) in March 1999.  The veteran filed 
a Substantive Appeal in July 1999.

In January 2000, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  A Supplemental SOC (SSOC) was issued in May 
2000.

In September 2000, the Board again remanded this case to the 
RO for due process development.  SSOCs were issued in July 
2001 and March 2002, reflecting the RO's continued denial of 
service connection.

In February 2004, the Board remanded this case to the RO for 
further due process development.  A SSOC was issued in April 
2005, reflecting the RO's continued denial of service 
connection.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In December 1997, the VA received the veteran's claim for 
service connection for a right lung mass and left kidney 
removal, claimed as a result of tobacco use in military 
service.


3.  Metastatic renal cell and lung carcinoma were first 
manifested many years post service.

4.  According to persuasive, uncontradicted medical opinions, 
the veteran did not acquire a nicotine dependence in service, 
and the only competent and persuasive evidence on the 
question of nexus establishes that there is no medical 
relationship between any such disability and the veteran's 
tobacco use in service. 


CONCLUSION OF LAW

The criteria for service connection for a right lung mass and 
left kidney removal, to include metastatic carcinoma, claimed 
as a result of tobacco use, are not met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107, 5109; 38 C.F.R.       
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.328 (2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the March 1998 RO letter, the August 1998 rating 
action, the March 1999 SOC, the August and November 1999 and 
January 2000 RO letters, the May 2000 SSOC, the July 2000 RO 
letter, the July 2001 SSOC, the August 2001 RO letter, the 
March 2002 SSOC, the October 2002 and February and August 
2004 RO letters, and the April 2005 SSOC, the veteran and his 
representative were variously notified of the law and 
regulations governing entitlement to the benefit sought on 
appeal, the evidence that would substantiate his claim, and 
the evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit information and evidence.  

Additionally, the August 2001 and February 2004 RO letters, 
the SOC, and the SSOCs variously informed the veteran of what 
the evidence had to show to establish entitlement to the 
benefit he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claim; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter 2001 and 2004 RO letters specifically 
informed the appellant of the VCAA's requirements, and 
notified him that he could help with his claim by informing 
VA of any additional information or evidence that he wanted 
it to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  The latter 2001 and 2004 
RO letters specifically notified the veteran to furnish any 
evidence or information pertinent to his claim that he had in 
his possession.  Accordingly, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by VA has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA;      (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, a duty to assist letter was 
furnished to the veteran in March 1998, but documents 
strictly meeting the VCAA's notice requirements were not 
provided to him prior to the August 1998 rating action on 
appeal.  However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this appeal, the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  

As indicated above, the rating action, numerous RO letters, 
SOC, and SSOCs issued between 1998 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development and the Board's         
remands, comprehensive documentation, identified below, has 
been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claim on the merits in April 2005 
on the basis of all the evidence of record, as reflected in 
the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining extensive service and post-service VA and private 
medical records from the time of the veteran's military 
service to 2004.  Further, the RO obtained advisory opinions 
from VA medical personnel in September 2001 and February 
2002, and the Board obtained an independent medical expert 
opinion in this case in July 2003; all medical reports have 
been associated with the claims file and considered in 
adjudicating the veteran's claim.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing evidence pertinent 
to the claim that has not been obtained.  In               
statements dated in January 2004 and April 2005, the veteran 
stated that he had no additional evidence or argument to 
present in connection with his claim.

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal,  at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  



II.  Background

The service medical records are completely negative for 
findings or diagnoses of any right lung or left kidney 
pathology.  The chest was clear and chest X-rays were within 
normal limits on March 1974 separation examination.

July 1997 Frederick Memorial Hospital records indicate that 
the veteran underwent a radical nephrectomy for metastatic 
renal cell cancer in June.  A lung CT scan showed a mass in 
the right paratracheal region that was suspicious for 
metastatic disease.  

In December 1997, the veteran filed a claim for service 
connection for a right lung mass and left kidney removal, as 
a result of tobacco use in military service.

In a July 2000 statement, a physician from Frederick Primary 
Case Associates, P.A., stated that he had treated the veteran 
since October 1986, during which time the veteran had had 
nicotine dependence.

In September 2001, a VA physician reviewed the claims file 
for the purpose of reaching a determination as to whether the 
veteran's renal cell carcinoma was secondary to his tobacco 
use during military service.  A review of records showed that 
the veteran underwent a left nephrectomy in June 1997 for 
renal cell carcinoma, and a work-up showed metastasis of the 
cancer to the lungs.  A review of medical literature showed 
that tobacco use was associated with increased risk of renal 
cell carcinoma.  The physician concluded that it was more 
likely than not that the veteran's renal cell carcinoma was 
secondary to his tobacco use.  

In a February 2002 statement, a VA nurse practitioner 
reviewed the veteran's claims file and, based on evidence 
showing that his smoking increased after his military 
service, opined that it was not at least as likely as not 
that his nicotine dependence was acquired during his military 
service.

In June 2003, the Board referred this case to addiction 
psychiatrist S. Specker, M.D., of the University of Minnesota 
Medical School's Department of Psychiatry, for an independent 
medical expert opinion as to whether there was a relationship 
between the veteran's renal cell carcinoma, tobacco abuse, 
and his military service.  Dr. Specker rendered her opinions 
in a July 2003 report, wherein she reviewed statements from 
the veteran, medical records, literature on the topic of 
renal cancer and smoking, and VA findings regarding the 
veteran's claim.  She noted the veteran's history of never 
smoking prior to military service; beginning to smoke about 3 
cigarettes a day in service, where he stated it became a 
habit; and beginning to smoke 2 packs of cigarettes a day 
after leaving active military service.  He was diagnosed with 
metastatic renal cell cancer in 1997 and underwent a radical 
left nephrectomy, after which a metastatic right mediastinal 
mass was diagnosed and treated with radiation.  Dr. Specker 
noted the abovementioned July 2000 private and September 2001 
and February 2002 VA medical statements, respectively, and 
reviewed medical literature on cigarette smoking, renal 
cancer, and nicotine-related disorders.

With respect to the question of whether the veteran's renal 
cell carcinoma with metastasis was attributable to his 
tobacco use, Dr. Specker stated that it was clear from the 
medical literature that cigarette smoking was causally linked 
to renal cell cancer.  As with most smoking-related cancers, 
the duration and number of cigarettes per day influenced the 
risk.  She opined that it was likely that the veteran's 20-
year history of smoking was a major causative factor in the 
development of renal cell carcinoma.     

With respect to the questions of when the veteran developed 
nicotine dependence and whether it was acquired in service or 
post service, Dr. Specker noted the veteran's history of 
smoking 3 cigarettes a day in service and that it became a 
habit, and smoking 2 packs of cigarettes a day after leaving 
active military service.  She also noted no mention in any 
medical history or statement of any attempts on the part of 
the veteran to quit smoking in service, which was one 
criterion for nicotine dependence.  If the veteran did indeed 
smoke 3 cigarettes a day in service, he would not meet the 
criteria for tolerance, and it would be unlikely that he 
would have developed withdrawal.  

Dr. Specker noted the diagnostic criteria for nicotine 
dependence contained in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, (4th Edition, 1994) (DSM-IV), requiring 3 of the 7 
following criteria for a diagnosis of nicotine dependence:  
1.) nicotine tolerance (need for markedly increased amounts 
of nicotine to achieve intoxication or markedly diminished 
effects with continued use of the same amount); 2.) 
withdrawal (2 or more of a series of symptoms within several 
hours to a few days of reduction in use);           3.) 
greater use of nicotine than intended; 4.) unsuccessful 
efforts to cut down or control nicotine use, such as 
persistent desire or unsuccessful efforts to cut down; 5.) a 
great deal of time spent using nicotine; 6.) nicotine causing 
a reduction in social, occupational, recreational activities; 
7.) continued use of nicotine despite knowing that it does 
cause significant physical or psychological problems.  

To evaluate whether or not the veteran met these criteria 
during his military service, Dr. Specker evaluated the 
veteran's statements as well as the medical record provided, 
and concluded that, based on 3 cigarettes a day, he did not 
meet the criterion for tolerance.  There was no indication 
that he used nicotine to relieve or avoid withdrawal 
symptoms.  If it was true that he used no more than 3 
cigarettes a day, it was unlikely that he would meet the 
criteria of greater use of nicotine than intended.  It was 
possible to infer that he did not intend to use nicotine 
throughout his military service, but that was conjecture.  
Based on his acknowledgment that it became a habit, he likely 
would meet the criteria for attempts to cut down or control 
use, including persistent desire.  His use did not appear to 
be time-consuming or cause a reduction in important 
activities or significant physical or psychological problems 
at the time.  Therefore, based on the information available, 
Dr. Specker concluded that the veteran would meet only 1 
criterion for nicotine dependence.  When his tobacco use 
increased to 2 packs of cigarettes a day, he would meet the 
criteria for nicotine dependence based on tolerance, greater 
use than intended, unsuccessful efforts to cut down, and a 
great deal of time spent in using nicotine.

Dr. Specker commented that the veteran's report of non-
escalating tobacco use over 3 years was unusual, as the 
medical literature indicated that nicotine dependence 
developed rapidly.  Based on the above, she concluded that it 
was likely that the veteran's cigarette smoking was causally 
related to the development of his renal cell cancer.  It was 
not possible to say how much exposure would increase the risk 
for development of cancer; in general, it was thought that 
the development of nicotine-related cancers and medical 
problems were dose-related.  Although it seemed clear that 
the veteran's smoking was initiated in military service, 
based on the information provided, she concluded that he did 
not meet the criteria for tobacco dependence in service, and 
that it was likely that he would meet the criteria for 
nicotine dependence when his use escalated upwards from 3 
cigarettes to 2 packs a day.  

 III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Where a veteran served 90 days or more during a period of war 
and a carcinoma becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.      

The veteran specifically claims service connection for 
disability due to tobacco use in service.  Direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
in line of duty during active military service.  VAOPGCPREC 
2-93 (O.G.C. Prec. 2-93).  This applies to claims filed on or 
before June 9, 1998.  Here, the veteran initially filed a 
claim in December 1997, before VA promulgated 38 C.F.R. 
§ 3.300 (2004) (which, for claims filed after June 9, 1998, 
precludes a grant of service connection for disabilities on 
the basis of injury or disease attributable to the veteran's 
use of tobacco products during service).  

Pertinent to claims filed prior to June 9, 1998, the Under 
Secretary for Health for VA concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  Hence, 
the two principal questions which must be answered by 
adjudicators in resolving a claim for benefits for tobacco-
related disability or death secondary to nicotine dependence 
are: (1) whether the veteran acquired a dependence on 
nicotine during service-a medical question; and (2) whether 
nicotine dependence that arose during service may be 
considered the proximate cause of disability or death 
occurring after service.  See VAOPGCPREC 19-97 (May 13, 
1997).  See also Parker v. Principi, 15 Vet. App. 407 (2002).  

Considering the claim on appeal in light of the above, the 
Board finds that the claim for service connection must be 
denied.  

As indicated above, the veteran's service medical records are 
negative for any right lung or left kidney pathology, and the 
first objective evidence any such pathology.  thereof was the 
metastatic carcinoma diagnosed in 1997, over 23 years post 
service.  Moreover, neither condition has been medically 
related to service.  Although subsequent post-service private 
and VA medical records show continuing evaluation of the 
veteran for metastatic renal cell and lung cancer, no 
physician has linked any such pathology to the veteran's 
service.

Specific to the veteran's claimed tobacco use in service, the 
Board notes that, according to persuasive, uncontradicted 
opinions by healthcare providers, the veteran did not acquire 
nicotine dependence in service.  Further, there is no 
evidence of a nexus nexus between any currently-diagnosed 
right lung mass and left kidney removal and any tobacco use 
in service.  In this regard, the Board notes that the 
September 2001 VA physician related the veteran's renal cell 
carcinoma to his 20-year history of tobacco use, and, thus, 
did not specifically link it to tobacco use while in military 
service.

Significantly, in July 2003, Dr. Specker's opined that the 
veteran's metastatic renal cell and lung cancer unrelated to 
his tobacco use in service.  Although the physician noted 
that it seemed clear that the veteran's smoking was initiated 
in military service, she also concluded that the veteran did 
not meet the criteria for tobacco dependence in service.  The 
Board ascribes particularly great probative value to the 2003 
independent medical expert opinion, inasmuch as Dr. Specker 
is an addiction psychiatrist as well as a family practice 
physician familiar with the medical consequences of addictive 
diseases, and her conclusions were arrived at following a 
comprehensive review of all of the veteran's service and 
post-service medical records, history, and statements.  

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, he is not 
competent to diagnose any disability (to include nicotine 
dependence in service) or to render a probative opinion on a 
medical matter (uch as whether there is a medical 
relationship between metastatic renal cell and lung cancer 
and his tobacco use during his military service).  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  

Under these circumstances, the claim for service connection 
for a right lung mass and left kidney removal, claimed as a 
result of tobacco use, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right lung mass and left kidney 
removal, claimed as a result of tobacco use, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


